Citation Nr: 0739217	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-29 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a left hip condition 
resulting from VA left hip replacement surgery in November 
2000.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from February 1948 to 
September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision in 
which the RO denied the veteran's claim for benefits pursuant 
to the provisions of 38 U.S.C. (U.S.C.A., for the Board's 
purposes) § 1151 for a left hip condition, based on VA left 
hip replacement surgery in November 2000.  The veteran filed 
a notice of disagreement (NOD) in December 2004, and the RO 
issued a statement of the case (SOC) in September 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in September 2005.

In July 2005, the veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  During the hearing, the veteran 
submitted a statement in support of claim (VA Form 21-4138) 
indicating that he no longer wished to be represented by the 
Veterans Service Organization whom he had appointed in July 
2004.  The Appointment of Veterans Service Organization as 
Claimant's Representative (VA Form 21-22) reflects that the 
appointment was revoked in August 2005; the veteran has 
proceeded in this appeal unrepresented.  The Board recognizes 
the change in representation.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The only competent opinion addressing the etiology of 
current left complaints tends to indicate that they were not 
caused by VA's November 2000 left hip replacement surgery.

3.  There is no competent evidence indicating that the 
veteran has additional left hip disability for which the 
proximate cause was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA surgeons, or that it was due to an event not 
reasonably foreseeable, in connection with the November 2000 
hip replacement.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a left hip condition 
resulting from VA left hip replacement surgery in November 
2000, are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.358, 
3.361, 3.800 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate his section 1151 claim based on left 
hip surgery, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  The November 2004 RO rating decision on appeal 
reflects the initial adjudication of the claim after issuance 
of that letter.  Hence, the June 2004 letter met all four of 
Pelegrini's content of notice requirements, as well as the 
VCAA's timing of notice requirement.

The Board notes that, in April 2006 post-rating letter, the 
RO provided notice to the veteran as to how disability 
ratings and effective dates are assigned, as well as the type 
of evidence that impacts those determinations.  To the extent 
that these notice requirements may be applicable to a claim 
for compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151 (see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), setting forth the elements of claims for 
service connection and for higher ratings), the Board finds 
that that the timing of such notice is not shown to prejudice 
the veteran.  Because the Board's decision herein denies the 
claim, no disability rating or effective date is being, or is 
to be, assigned; accordingly, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, VA outpatient treatment (VAOPT) records and 
the report of a VA examination.  Also of record and 
considered in connection with the appeal is the transcript of 
the veteran's RO hearing, as well as various written 
statements submitted by the veteran, and by his wife and his 
former representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The veteran filed his claim for section 1151 compensation 
benefits in April 2004.

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2007).

During the pendency of this claim, the regulation 
implementing the provisions of 38 U.S.C.A. § 1151 changed.  
Such claims previously were adjudicated under 38 C.F.R. § 
3.358.  However, VA subsequently promulgated 38 C.F.R. § 
3.361 to implement the provisions of the revised statute; 
this regulation, also applicable to claims for compensation 
benefits, pursuant to 38 U.S.C.A. § 1151, filed on or after 
October 1, 1997 is effective as of September 2, 2004.  See 69 
Fed. Reg. 46,426 (Aug. 3, 2004).  In its September 2005 SOC, 
the RO applied the provisions of 38 C.F.R. § 3.361.

Generally, where there is no indication that the revised 
criteria are intended to have retroactive effect, VA has a 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  Here, however, the added 
provisions of 38 C.F.R. § 3.361 are virtually identical to 
those of 38 C.F.R. § 3.358, in many respects, and merely 
implement the provisions of 38 U.S.C.A. § 1151 pertaining to 
claims filed on or after October 1, 1997.  As such, the Board 
finds that there is no due process bar to the Board also 
applying the provisions of 38 C.F.R. § 3.361 in evaluating 
the claim.

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination has stopped. VA 
considers each involved body part separately.  See 38 C.F.R. 
§ 3.361(b) (2007).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability. Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1) (2007).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. See 38 C.F.R. § 3.361(c)(2) 
(2007).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2007).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d) (2007).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. § 
3.361(c)); and VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, his representative's informed consent.  
See 38 C.F.R. § 3.361(d)(1) (2007).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2007).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the claim for 
compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, must be denied.

In his claim, the veteran wrote "I believe that the surgeon 
messed up my left hip."  The veteran referred to left hip 
replacement surgery in 2002, but apparently meant 2000, which 
the evidence discussed below reflects was the date of his 
left hip replacement surgery.  During the hearing, the 
veteran compared his left hip replacement surgery to earlier 
right hip replacement surgery, which he indicated had gone 
well.  He stated that, after the left hip replacement 
surgery, he could no longer walk with a cane, and tired very 
easily, and that the left hip "sticks out like a sore 
thumb."  The veteran also submitted an undated statement 
written by his wife that recounted the post-surgery 
complications, including fluid removed from the hip due to 
bleeding.

The November 2000 VA left hip replacement surgery operation 
report describes the operation and notes that there were no 
complications.  The December 2000 VA discharge summary notes 
that, after the veteran's prior right hip replacement 
surgery, he had fluid accumulation around the incision site 
which required several serial aspirations.  A December 2000 
X-ray of the pelvis revealed no significant change in the 
femur or elsewhere, and December 2000 bilateral hip X-rays 
showed removal of the left hip soft tissue drain, moderate to 
marked calcification, of the left hip, and heterotopic bone 
formation on the right.  A January 2001 VA discharge summary 
notes that the veteran was doing well until he complained of 
left hip pain on January 6, 2001.  The veteran was admitted 
to the hospital for four days, during which he received 
multiple packed red blood cell transfusions and his Coumadin 
was stopped.  The discharge summary notes that the veteran 
had left hip hematomas secondary to being on Coumadin, his 
hemocrit was stable, and his left hip hematomas were 
resolving.  

May 2001 X-rays revealed heterotopic bone superolateral to 
each hip joint, no evidence of loosening, infection, 
fracture, or other postoperative complications, and no 
significant change since March 2001.  October 2001 X-rays 
showed bilateral cemented hip prostheses, which were 
unchanged, no evidence of loosening, and heterotopic bone.  
September 2002 X-rays revealed no prosthesis complications 
and a large amount of heterotopic bones about both hips.  
June 2004 X-rays showed a large amount of heterotopic bone 
formation lateral to each hip, greater on the left than on 
the right and the femoral heads not completely superimposed 
on the acetabular cups and otherwise normal.

A June 2004 VAOPT orthopedic note reflects the veteran's 
complaints of trouble ambulating and relying on his cane.  
The physician who prepared the note wrote that he had 
difficulty determining the veteran's precise complaint 
regarding his left hip, but it appeared to be limited 
endurance.  The veteran did not complain of pain throughout 
the hip, but stated that he tired after long walks.  On 
examination, there was excellent range of motion and hip was 
nontender.  Both greater trochanters were nontender, but the 
veteran noted that the left greater trochanter was more 
prominent than the right.  The physician noted that X-rays 
revealed well placed bilateral hip arthroplasties, with the 
left neck longer than the right, which could account for the 
more prominent left hip, and there was some heterotrophic 
ossification in the abductors bilaterally.  The assessment 
was of bilateral total hip arthroplasties that appeared to be 
well fixed radiographically with complaint of decreased lower 
extremity strength and endurance.  The physician added that, 
while there was some heterotrophic ossification bilaterally 
in the abductor musculature, he did not feel that this was 
the etiology of his reduced strength.  He also wrote that 
"his hips are actually well functioning, and he has an 
excellent range of motion."

In a June 2004 examination report, Dr. Weiss wrote that the 
veteran complained of bilateral hip pain and difficulty 
ambulating, but that the pain "is really lumbar, midline and 
occasionally left buttock."  On examination, gentle range of 
motion of both hips was painless bilaterally.  X-rays showed 
bilateral hip replacement "with apparent satisfactory 
fixation of acetabular and femoral components, and mild to 
moderate heterotrophic bone bilaterally."  The impression 
was of status post bilateral total hip replacement.

In the report of an April 2005 VA examination, the examining 
physician wrote that the veteran "really has no complaint of 
limitation or any flareups of pain other than the fact that 
he says he has to use a standard cane all the time and is not 
comfortable enough to mow his lawn anymore."  On 
examination, there was a visible and palpable four centimeter 
rounded firm bump, which was identified as the prosthetic 
greater trochanter.  The greater trochanter was nontender.  
Left hip and thigh muscles were normal 5/5 strength with no 
atrophy noted.  Range of motion was "really good with no 
pain complaint on active or passive range of motion."  There 
was no complaint of pain, only of chronic loss of endurance 
in the left hip.  Range of motion findings were also normal 
with repetitive testing, with no restriction or pain 
complaint.  The effect of the hip replacement on the 
activities of daily living were that the veteran could not 
walk as far as he used to and had to stop to rest momentarily 
after about two blocks of ambulation.  Major functional 
impact was decreased endurance.  The diagnosis was stable and 
normal alignment of left hip, total hip arthroplasty.

Initially, the Board notes that the medical evidence does not 
clearly reflect that the veteran has any additional left hip 
disability following the November 2000 left hip replacement.  
While there was evidence of some complications after the 
veteran's left hip surgery-specifically, left hip hematomas 
and heterotopic/heterotrophic (i.e., abnormally placed) bone 
formation-the evidence reflects that the hematomas resolved 
and that the heterotopic bone formation existed with regard 
to the right hip as well, and there is no evidence or 
allegation that the right hip replacement surgery was flawed 
(indeed, the veteran indicated that he viewed it as 
successful).  Consequently, heterotopic bone formation would 
not appear to constitute additional disability.  See 
38 C.F.R. § 3.361(b) (2007).  

In addition, the VA physician who prepared the June 2004 
VAOPT note, Dr. Weiss, and the VA examiner all indicated that 
they had difficulty determining the precise nature of the 
veteran's complaints regarding his left hip and did not find 
that these complaints were substantiated by examination.  The 
veteran's main complaints appeared to be of limited endurance 
of the hip when walking and the left hip sticking out when 
compared with the right.  However, range of motion and 
strength testing did not reveal hip abnormalities, and the 
shape of the hip itself-without evidence that it caused 
impairment of earning capacity or evidence of underlying 
pathology-does not constitute a disability for compensation 
purposes.  See Allen v. Brown, 7 Vet. App. 539 (1995).  Cf. 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Further, following the surgery, VAOPT and Dr. Weiss's notes 
in June 2004, and the April 2005 VA examination report, all 
include comments that the left hip replacement surgery had 
been successful; none of the physicians identified a 
additional left hip disability.

Moreover, the only competent medical opinion to address the 
etiology of current left hip complaints is that of the 
physician who prepared the June 2004 orthopedic note.  The 
physician's comment that the heterotrophic ossification was 
not the cause of the veteran's complaints of reduced strength 
tends to indicate that such complaints are not the result of 
the November 2000 left hip replacement surgery.

Accordingly, there is no competent evidence indicating that 
the veteran has additional left hip disability for which the 
proximate cause was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA surgeons, or that it was due to an event not 
reasonably foreseeable, in connection with the November 2000 
hip replacement.  

In adjudicating this claim, the Board has considered, in 
addition to the medical evidence, the written and oral 
assertions of the veteran, as well as those of his wife and 
former representative.  However, as indicated above, this 
claim turns on the medical matters of additional disability 
and medical relationship to the VA medical or surgical 
treatment, matters within the province of trained 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As laypersons without the appropriate medical 
training and expertise, none of the named individuals is 
competent to provide a probative (persuasive) opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a left hip condition 
based on VA left hip replacement surgery in November 2000, 
are not met, and the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a left hip condition 
resulting from VA left hip replacement surgery in November 
2000, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


